Exhibit 10.1
August 5, 2008
Dear Mr. Lukianov,
     This letter agreement confirms the material compensation terms of your
continued employment with NuVasive. This letter agreement supersedes all prior
agreements relating to your compensation arrangements and is in addition to any
and all benefits that are made generally available to NuVasive employees. It is
also in addition to benefits available to you as an executive of NuVasive.
Defined terms used herein have the meanings set forth in the attached Appendix
of Defined Terms.
     This letter agreement has no impact on other types of agreements or
arrangements between you and NuVasive, including agreements related to
confidentiality, intellectual property ownership, non-solicitation or
non-competition obligations, etc. You agree to continue abiding by all such
arrangements, as well as all NuVasive policies and procedures.
     Your current annual base salary is $600,000, payable in installments in
accordance with NuVasive’s regular payroll practices. Your base salary is
subject to change and is reviewed at least annually. You are eligible to receive
a performance bonus on an annual basis. The performance bonus is determined at
the discretion of the Board of Directors and is based on a combination of
company performance and your individual performance. Your current target annual
cash bonus is 75% — 100% of your base salary (with ability to over-perform),
with the actual amount being determined at the discretion of the Board of
Directors. Additionally, the Board of Directors has established an unvested
stock option target for you of 1,000,000 shares (combined with vested and owned
shares, representing approximately 4% of the Company’s equity), and to reach
that target has established an intention to grant you an additional 400,000
stock options in early 2009, subject to individual and company performance and
at the Board’s discretion.
     You also have certain severance benefits related to a termination of your
employment or a Change of Control of NuVasive. In the event of any termination
of your employment, you shall be entitled to the Severance Benefit. In the event
of a Change of Control of NuVasive, you shall be entitled to the Change of
Control Benefit. In addition, the Section 409A Terms shall be applicable to the
Severance Benefit.
     We look forward to your continued success with NuVasive.

         
 
  Truly Yours,    
 
       
 
  NUVASIVE, INC.    
 
       
 
  /s/ Eileen M. More    
 
 
 
Eileen M. More    





--------------------------------------------------------------------------------



 



Page 2 – Compensation Letter
I have read and accept the terms of this letter.

     
/s/ Alexis V. Lukianov 
   
 
     Alexis V. Lukianov
   





--------------------------------------------------------------------------------



 



Defined Terms:
“Change of Control Benefit” is defined as follows: Company Acceleration Plan
applies with respect to 50% of unvested stock options vesting immediately upon a
Change of Control, and the remaining unvested stock options vest in 12 equal
monthly installments following the Change of Control; provided that all unvested
stock options shall immediately vest upon an Involuntary Termination following
the Change of Control.
“Severance Benefit” upon any termination of your employment (whether voluntary
or involuntary) at any time, severance is equal to 200% of Compensation. Such
amount shall be due and payable immediately upon any such termination and upon
the condition that you execute NuVasive’s standard form of release of claims.
“Change of Control” is defined as either a Change in Control or Fundamental
Transaction as defined in the 2004 Equity Incentive Plan.
“Company Acceleration Plan” is defined as the Company’s policy pursuant to which
50% of all unvested options under any of the Company’s equity compensation plans
(including the 1998 Stock Option/Stock Issuance Plan and 2004 Equity Incentive
Plan) immediately accelerate upon a Change of Control of the Company, and all
remaining stock options immediately accelerate upon an involuntary termination
(except for death, disability or cause) of service within 18 months following
such an event.
“Compensation” is defined as annual salary and bonus most recently paid (even if
not in prior year).
“Section 409A Terms” – the following terms shall be applicable to the Severance
Benefit: Notwithstanding anything in this Agreement to the contrary, no
Severance Benefit payable pursuant to this Agreement which constitutes a
“deferral of compensation” within the meaning of the Treasury Regulations issued
pursuant to Section 409A of the Code (the “Section 409A Regulations”) shall be
paid until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations no
Severance Benefit that constitutes a deferral of compensation shall paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for these defined terms, become payable prior
to the Delayed Payment Date will be accumulated and paid on the Delayed Payment
Date. The Company intends that the Severance Benefit will not be subject to
taxation under Section 409A of the Code. The provisions of this Letter Agreement
shall be interpreted and construed in favor of satisfying any applicable
requirements of Section 409A of the Code. However, the Company does not
guarantee any particular tax effect for income provided to Executive pursuant to
this Agreement. In any event, except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid or
provided to Executive, the Company shall not be responsible for the payment of
any applicable taxes on compensation paid or provided to Executive pursuant to
this Agreement.

